DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/06/2020 has been entered. Claims 1, 3, 6, 8, 11, 13, 16, 18, and 21-36 are pending.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/10/2020, 07/06/2020, and 08/31/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 6/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10862634 (app 14/627836) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments with respect to claims 1, 3, 6, 8, 11, 13, 16, 18, and 21-36 have been considered but are moot in view of the new ground(s) of rejection.
Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 
619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application 
the application will determine what form should be used. 
Examiner requests Applicant submit an eTerminal Disclaimer in lieu of filing a traditional terminal disclaimer form. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Independent claims 1, 6, 11, 16, and 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 1-4 of US10826657B2 in view of Yokomakura et al (US20140341179). Although the conflicting claims are not identical, they are not patentably distinct from each other. The subject matter claimed in the instant application is fully disclosed and covered by the granted patent US10826657B2 in view of Yokomakura et al (US20140341179) (i.e., anticipation type of ODP).

Present application 15960210
US10826657B2 in view of Yokomakura et al (US20140341179)
Claim 1
Combination of claims 1, 3 and Yokomakura (Fig. 7)
Claim 6
Combination of claim 4 and Yokomakura (Fig. 7)
Claim 11
Combination of claims 1, 3 and Yokomakura (Fig. 7)
Claim 16
Combination of claim 4 and Yokomakura (Fig. 7)
Claim 31
Combination of claim 2 and Yokomakura (Fig. 7)


Where Fig.7 of Yokomakura discloses the overlap of resource block between two frequency bands. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Yokomakura to allow a partial overlap of frequency bands to occur (i.e. resource block) to increase the utilization of allocated resources relative to the resources in the entire system bandwidth (Yokomakura, ¶0063).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, 11, 16, 21, 23, 25, 27, 29, 30-31, 33, and 35-36  are rejected under 35 U.S.C. 103 as being unpatentable over Kim-1 et al (US20050180313), in further view of Kim-2 et al (US20150282178), in further view of Yokomakura et al (US20140341179), in further view of Yoon et al (US20070223366).
Regarding claim 1, the cited reference Kim-1 teaches a method comprising: receiving, an apparatus signaling indicating parameters of a first multiple access block (MAB) type from a plurality of MAB types, the plurality of MAB types comprising at least the first MAB type defining a first waveform parameter and a second MAB type defining a second waveform parameter (¶0054 discloses a BS (base station) services a first to a seventh MS in the OFDMA mobile communication system. ¶0027 discloses that a total frequency band is divided into a plurality of sub-carrier bands for the signal transmission (to the MSs). Fig. 2 and ¶0050-¶0051 further discloses that the total frequency band 200 is divided into a first sub-frequency band 201 and a second sub-frequency band 202 where, each sub-frequency band is associated to different sub-carrier spacing), the first waveform parameter comprising at least a first sub-carrier spacing and a first symbol duration, the second waveform parameter comprising at least a second sub-carrier spacing and a second symbol duration; and communicating, by the apparatus, a first signal in a first frequency partition of a carrier using the first sub-carrier spacing and the first symbol duration(¶0028 discloses that the BS assigns sub-carriers in the determined time area at a predetermined spacing to each MS for signal transmission. Fig. 2, ¶0049, and ¶0050 discloses assigning sub-carriers in the frequency domain. ¶0050 discloses that the total frequency band of the OFDMA mobile communication system is divided into a predetermined number of, for example, three sub-frequency bands. ..Referring to FIG. 2, the total frequency band 200 is divided into a first sub-frequency band 201, a second sub-frequency band 202 (see Fig. 2 below). ¶0051 further discloses that each sub-frequency band is associated to different sub-carrier spacing);  
                          
    PNG
    media_image1.png
    403
    607
    media_image1.png
    Greyscale

the first sub-carrier spacing being a two or four multiple of the second sub-carrier spacing (¶0027 discloses that the BS assigns sub-carriers in the determined sub-frequency band at a predetermined sub-carrier spacing.¶0051 discloses that each sub-frequency band (See Fig. 2 for bands 201, 202) is associated to different sub-carrier spacing, for example the sub-carrier spacing is set to                         
                            
                                
                                    2
                                
                                
                                    1
                                
                            
                        
                     (=2) or                         
                            
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                     (=4)). However, Kim-1 does not explicitly teach the second symbol duration being a two or four multiple of the first symbol duration, wherein a first MAB of the first MAB type in the first frequency partition of the carrier, and 
	In an analogous art Kim-2 teaches the second symbol duration being a two or four multiple of the first symbol duration (¶0131 discloses a formula between subcarrier spacing and OFDM symbol duration where subcarrier spacing and OFDM symbol duration are related. The formula discloses that if the subcarrier spacing is changed by ‘x’ times, an OFDM symbol duration is reduced by ‘l/x’ For explanation purpose, let assume subcarrier spacing is SCS and OFDM symbol duration is SD. If there a change of the SCSI by 2 and 4, then the SD1 is reduced by 2 and 4. In this example if SCSI =2*SCS2 and SCS 1=4* SC S3 then 
SD1= SD2/2    SD2=2*SD1
SD1 = SD3/4    SD3=4*SD1   
).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kim-2 to apply a flexible frame based on the mobile speed to avoid interference. However, Kim-2 does not explicitly teach wherein a first MAB of the first MAB type is in the first frequency partition of the carrier, and wherein a second MAB of the second MAB type is in a second frequency partition of the carrier, the first MAB and the second MAB overlapping in a time domain.
In an analogous art Yokomakura teaches wherein a first MAB of the first MAB type is in the first frequency partition of the carrier, and wherein a second MAB of the second MAB type is in a second frequency partition of the carrier, the first MAB and the second MAB overlapping in a time domain (Fig.7 below disclose overlap of resource block between two frequency bands).
	       
    PNG
    media_image2.png
    232
    646
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Yokomakura to allow a partial overlap of frequency bands to occur (i.e. resource block) to increase the utilization of allocated resources relative to the resources in the entire system bandwidth (Yokomakura, ¶0063).
However, the combination of Kim-1, Kim-2, and Yokomakura does not explicitly teach the first symbol duration equaling a first sum of a first useful orthogonal frequency division multiplexed (OFDM) symbol length and a first cyclic prefix (CP) length, the second symbol duration equaling a second sum of a second useful OFDM symbol length and a second CP length, the second CP length being a two or four multiple of the first CP length.
In an analogous art Yoon teaches the first symbol duration equaling a first sum of a first useful orthogonal frequency division multiplexed (OFDM) symbol length and a first cyclic prefix (CP) length, the second symbol duration equaling a second sum of a second useful OFDM symbol length and a second CP length, the second CP length being a two or four multiple of the first CP length (¶0012 discloses a method of modifying duration of the OFDM symbol based on relative speed between a mobile terminal receiving the transmission slot and a network entity communicating the transmission slot where ¶0042 discloses using an OFDM symbol having relatively long duration (based upon the low speed of the mobile terminal) in conjunction with relatively small CPE value … a shorter duration OFDM symbol having a relative larger CPE may be used for faster moving mobile terminals and ¶0043 further discloses using a 400 chip duration OFDM symbol for mobile terminals traveling at a relatively low speed. One alternative provides for a 100 chip duration OFDM symbol for mobile terminals traveling at high-speed. ¶0055 further discloses modifying duration of the OFDM symbol according to the relative speed between a mobile terminal receiving the transmission slot and a network entity communicating the slot. Alternatively or additionally, the length of the CPE may be modified responsive to channel delay spread experienced by a mobile terminal receiving the slot. Finally Fig. 6 discloses having data blocks 205 of slot 200 is shown having a duration of 400 chips… some or all of the data blocks 205 may be implemented with OFDM data blocks having different lengths (i.e., lengths different than 400 chips). For example, two OFDM data blocks, each having a 200 chip length, may replace some or all of the 400 chip length data blocks 205. Such an example is depicted by OFDM data blocks 210 of FIG. 6. Another alternative is to implement four OFDM data blocks which each have a 100 chip length. An example of this is depicted by OFDM data blocks 215. For example Fig. 8 and 12 discloses the case of using data block of having a duration of 100 chips and block of having a duration of 200 chips respectively, for explanation:
if SD1 is symbol duration, CPE1 is cyclic prefix extension, and USD1 is useful symbol duration (see data blok 215 of 100 chips Fig. 6). Based on Fig. 8, SD1(81.31ms )=CPE1(8.14ms)+USD1(73.24ms), 
if SD2 is symbol duration, CPE2 is cyclic prefix extension, and USD2 is useful symbol duration (see data blok 210 of 200 chips Fig. 6). Based on Fig. 12, SD2(162.76ms)=CPE2 (16.28ms)+USD2 (146.48ms). It is clear that ¶0012, ¶0042, 3, ¶0055, Fig. 6, Fig.7, and Fig. 12 discloses sending data block to a moving terminal where SD1=CPE1+USD1 and SD2=CPE2+USD2 in this case:  CPE2(16.28ms)= 2 x CPE1(8.14ms) and USD2 (146.48ms)= 2 x USD1(73.24ms).

    PNG
    media_image3.png
    286
    330
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    551
    712
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    5
    55
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    472
    597
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Yoon where utilizing variable OFDM symbol is useful to support, for example, mobile terminals having varying mobility rates (Yoon, ¶0055).
Regarding claim 6, the cited reference Kim-1 teaches an apparatus (¶0011 discloses that the first MS receives all of the sub-carrier signals from the BS) comprising: at least one processor (¶0011 discloses communication between base station and mobibe station (MS). The MS includes processing means such a process to process data received from base station) configured to perform substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.
Regarding claim 11, the cited reference Kim-1 teaches A method comprising: sending, by an access point (AP), signaling indicating parameters of a first multiple access block (MAB) type from a plurality of (¶0054 discloses a BS (base station) services a first to a seventh MS in the OFDMA mobile communication system. ¶0027 discloses that a total frequency band is divided into a plurality of sub-carrier bands for the signal transmission (to the MSs). Fig. 2 and ¶0050-¶0051 further discloses that the total frequency band 200 is divided into a first sub-frequency band 201, a second sub-frequency band 202, and a third sub-frequency band 203 where each sub-frequency band is associated to different sub-carrier spacing), the first waveform parameter comprising at least a first sub-carrier spacing and a first symbol duration, the second waveform parameter comprising at least a second sub-carrier spacing and a second symbol duration ; and communicating, by the AP, a first signal in a first frequency partition of a carrier using the first sub-carrier spacing and the first symbol duration (¶0028 discloses that the BS assigns sub-carriers in the determined time area at a predetermined spacing to each MS for signal transmission. Fig. 2, ¶0049, and ¶0050 discloses assigning sub-carriers in the frequency domain. ¶0050 discloses that the total frequency band of the OFDMA mobile communication system is divided into a predetermined number of, for example, three sub-frequency bands. ..Referring to FIG. 2, the total frequency band 200 is divided into a first sub-frequency band 201, a second sub-frequency band 202. See Fig. 2 below. ¶0051 further discloses that each sub-frequency band is associated to different sub-carrier spacing);

    PNG
    media_image1.png
    403
    607
    media_image1.png
    Greyscale
 
the first sub-carrier spacing being a two or four multiple of the second sub-carrier spacing (¶0027 discloses that the BS assigns sub-carriers in the determined sub-frequency band at a predetermined sub-carrier spacing.¶0051 discloses that each sub-frequency band (See Fig. 2 for bands 201, 202) is associated to different sub-carrier spacing, for example the sub-carrier spacing is set to                         
                            
                                
                                    2
                                
                                
                                    1
                                
                            
                        
                     (=2) or                         
                            
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                     (=4)). However, (¶0131 discloses a formula between subcarrier spacing and OFDM symbol duration where subcarrier spacing and OFDM symbol duration are related. The formula discloses that if the subcarrier spacing is changed by ‘x’ times, an OFDM symbol duration is reduced by ‘l/x’ For explanation purpose, let assume subcarrier spacing is SCS and OFDM symbol duration is SD. If there a change of the SCSI by 2 and 4, then the SD1 is reduced by 2 and 4. In this example if SCSI =2*SCS2 and SCS 1=4* SC S3 then 
SD1= SD2/2    SD2=2*SD1
SD1 = SD3/4    SD3=4*SD1  
 ).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kim-2 to apply a flexible frame based on the mobile speed to avoid interference. However, Kim-2 does not explicitly teach wherein a first MAB of the first MAB type is in the first frequency partition of the carrier, and wherein a second MAB of the second MAB type is in a second frequency partition of the carrier, the first MAB and the second MAB overlapping in a time domain.
In an analogous art Yokomakura teaches wherein a first MAB of the first MAB type is in the first frequency partition of the carrier, and wherein a second MAB of the second MAB type is in a second frequency partition of the carrier, the first MAB and the second MAB overlapping in a time domain (Fig.7 below disclose overlap of resource block between two frequency bands).

    PNG
    media_image2.png
    232
    646
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Yokomakura to allow a partial overlap of frequency bands to occur (i.e. resource block) to increase the utilization of allocated resources relative to the resources in the entire system bandwidth (Yokomakura, ¶0063). However, the combination of Kim-1, Kim-2, and Yokomakura does not explicitly teach the first symbol duration equaling a first sum of a first useful orthogonal frequency division multiplexed (OFDM) symbol length and a first cyclic prefix (CP) length, the second symbol duration equaling a second sum of a second useful OFDM symbol length and a second CP length, the second CP length being a two or four multiple of the first CP length.
In an analogous art Yoon teaches the first symbol duration equaling a first sum of a first useful orthogonal frequency division multiplexed (OFDM) symbol length and a first cyclic prefix (CP) length, the second symbol duration equaling a second sum of a second useful OFDM symbol length and a second CP length, the second CP length being a two or four multiple of the first CP length (¶0012 discloses a method of modifying duration of the OFDM symbol based on relative speed between a mobile terminal receiving the transmission slot and a network entity communicating the transmission slot where ¶0042 discloses using an OFDM symbol having relatively long duration (based upon the low speed of the mobile terminal) in conjunction with relatively small CPE value … a shorter duration OFDM symbol having a relative larger CPE may be used for faster moving mobile terminals and ¶0043 further discloses using a 400 chip duration OFDM symbol for mobile terminals traveling at a relatively low speed. One alternative provides for a 100 chip duration OFDM symbol for mobile terminals traveling at high-speed. ¶0055 further discloses modifying duration of the OFDM symbol according to the relative speed between a mobile terminal receiving the transmission slot and a network entity communicating the slot. Alternatively or additionally, the length of the CPE may be modified responsive to channel delay spread experienced by a mobile terminal receiving the slot. Finally Fig. 6 discloses having data blocks 205 of slot 200 is shown having a duration of 400 chips… some or all of the data blocks 205 may be implemented with OFDM data blocks having different lengths (i.e., lengths different than 400 chips). For example, two OFDM data blocks, each having a 200 chip length, may replace some or all of the 400 chip length data blocks 205. Such an example is depicted by OFDM data blocks 210 of FIG. 6. Another alternative is to implement four OFDM data blocks which each have a 100 chip length. An example of this is depicted by OFDM data blocks 215. For example Fig. 8 and 12 discloses the case of using data block of having a duration of 100 chips and block of having a duration of 200 chips respectively, for explanation:
if SD1 is symbol duration, CPE1 is cyclic prefix extension, and USD1 is useful symbol duration (see data blok 215 of 100 chips Fig. 6). Based on Fig. 8, SD1(81.31ms )=CPE1(8.14ms)+USD1(73.24ms), 
if SD2 is symbol duration, CPE2 is cyclic prefix extension, and USD2 is useful symbol duration (see data blok 210 of 200 chips Fig. 6). Based on Fig. 12, SD2(162.76ms)=CPE2 (16.28ms)+USD2 (146.48ms). It is clear that ¶0012, ¶0042, 3, ¶0055, Fig. 6, Fig.8, and Fig. 12 discloses sending data block to a moving terminal where SD1=CPE1+USD1 and SD2=CPE2+USD2 in this case:  CPE2(16.28ms)= 2 x CPE1(8.14ms) and USD2 (146.48ms)= 2 x USD1(73.24ms).

    PNG
    media_image3.png
    286
    330
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    551
    712
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    5
    55
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    472
    597
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Yoon where utilizing variable OFDM symbol is useful to support, for example, mobile terminals having varying mobility rates (Yoon, ¶0055).
Regarding claim 16, the cited reference Kim teaches an access point (AP) (¶0011 discloses that the first MS receives all of the sub-carrier signals from the BS) comprising: at least one processor (¶0011 discloses communication between base station (BS) and mobile station (MS). The BS includes processing means such a process to process data exchanged with MS) configured to perform substantially the same features of the method of claim 11. Therefore the claim is subject to the same rejection as claim 11.
Regarding claim 31, the claim a drawn to a system performing substantially the same features of the method of claims 1 and 11. Therefore the claim is subject to the same rejection as claims 1 and 11.
Regarding claims 21, 23, 25, 27, and 33, the combination of Kim-1, Kim-2, Yokomakura, and Yoon discloses all limitations of claims 1, 6, 11, 16, and 31 respectively. Kim-1 further discloses wherein the first sub-carrier spacing and the first symbol duration are associated with the first frequency partition, and the second sub-carrier spacing and the second symbol duration are associated with the second frequency partition (¶0028 discloses that the BS assigns sub-carriers in the determined time area at a predetermined spacing to each MS for signal transmission. Fig. 2 (See Fig. 2 above), ¶0049, and ¶0050 discloses assigning sub-carriers in the frequency domain. ¶0050 discloses that the total frequency band of the OFDMA mobile communication system is divided into a predetermined number of, for example, three sub-frequency bands. ..Referring to FIG. 2, the total frequency band 200 is divided into a first sub-frequency band 201, a second sub-frequency band 202 (See Fig. 2 above). ¶0051 further discloses that each sub-frequency band is associated to different sub-carrier spacing).
Regarding claims 30 and 36, the combination of Kim-1, Kim-2, Yokomakura, and Yoon discloses all limitations of claims 1 and 31 respectively. Yokomakura further discloses wherein the first signal is communicated over the first MAB, and a second signal is communicated over the second MAB, the first signal and the second signal overlapping in the time domain (Fig.7 below disclose overlap of resource block between two frequency bands).
Regarding claims 29 and 35, the combination of Kim-1, Kim-2, Yokomakura, and Yoon discloses all limitations of claims 1 and 31 respectively. Yoon further discloses the second useful OFDM symbol length equals a two or four multiple of the first useful OFDM symbol length, and the second CP length equals a two or four multiple of the first CP length (Fig. 6 discloses having data blocks 205 of slot 200 is shown having a duration of 400 chips… some or all of the data blocks 205 may be implemented with OFDM data blocks having different lengths (i.e., lengths different than 400 chips). For example, two OFDM data blocks, each having a 200 chip length, may replace some or all of the 400 chip length data blocks 205. Such an example is depicted by OFDM data blocks 210 of FIG. 6. Another alternative is to implement four OFDM data blocks which each have a 100 chip length. An example of this is depicted by OFDM data blocks 215. For example Fig. 8 and 12 discloses the case of using data block of having a duration of 100 chips and block of having a duration of 200 chips respectively, for explanation:
if SD1 is symbol duration, CPE1 is cyclic prefix extension, and USD1 is useful symbol duration (see data blok 215 of 100 chips Fig. 6). Based on Fig. 8, SD1(81.31ms )=CPE1(8.14ms)+USD1(73.24ms), 
if SD2 is symbol duration, CPE2 is cyclic prefix extension, and USD2 is useful symbol duration (see data blok 210 of 200 chips Fig. 6). Based on Fig. 12, SD2(162.76ms)=CPE2 (16.28ms)+USD2 (146.48ms). It is clear that ¶0012, ¶0042, 3, ¶0055, Fig. 6, Fig.7, and Fig. 12 discloses sending data block to a moving terminal where SD1=CPE1+USD1 and SD2=CPE2+USD2 in this case:  CPE2(16.28ms)= 2 x CPE1(8.14ms) and USD2 (146.48ms)= 2 x USD1(73.24ms).

    PNG
    media_image3.png
    286
    330
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    551
    712
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    5
    55
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    472
    597
    media_image6.png
    Greyscale

Claims 3, 8, 13, 18, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim-1 et al (US20050180313), in further view of Kim-2 et al (US20150282178), in further view of Yokomakura et al (US20140341179), in further view of Yoon et al (US20070223366), in further view of Kishiyama et al (US20110051711).
	Regarding claims 3, 8, 13, 18, and 32, the combination of Kim-1, Kim-2, Yokomakura, and Yoon discloses all limitations of claims 1, 6, 11, 16, and 31 respectively. Kim-1 further discloses wherein the second MAB type comprises a predetermined waveform parameter, the method further comprising: receiving, by the apparatus, from an access point (AP) using the predetermined waveform parameter in response to the apparatus accessing a network (¶0054 discloses a BS (base station) services a first to a seventh MS in the OFDMA mobile communication system. ¶0027 discloses that a total frequency band is divided into a plurality of sub-carrier bands for the signal transmission (to the MSs)). However, the combination does not explicitly teach broadcast signaling from an access point (AP) to the UE.
	In an analogous art Kishiyama teaches broadcast signaling from an access point (AP) to the UE (¶0067 discloses that mobile station receives preliminary information about the system band and the basic frequency blocks on the broadcast channel).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Kishiyama because the broadcast channel provide band information about the basic frequency block (Kishiyama, ¶0077).

Claims 22, 24, 26, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim-1 et al (US20050180313), in further view of Kim-2 et al (US20150282178), in further view of Yokomakura et al (US20140341179), , in further view of Yoon et al (US20070223366), in further view of Chung et al (US20160036569).
	Regarding claims 22, 24, 26, 28, and 34, the combination of Kim-1, Kim-2, Yokomakura, and Yoon discloses all limitations of claims 1, 6, 11, 16, and 31 respectively. However, the combination does not explicitly teach wherein the first sub-carrier spacing and the second subcarrier spacing are 30 kilohertz (KHz) and 15 KHz respectively, or the first sub-carrier spacing and the second sub-carrier spacing are 60 KHz and 15 KHz respectively, or the first sub-carrier spacing and the second sub-carrier spacing are 60 KHz and 30 KHz respectively.
	In an analogous art Chung teaches wherein the first sub-carrier spacing and the second subcarrier spacing are 30 kilohertz (KHz) and 15 KHz respectively, or the first sub-carrier spacing and the second sub-carrier spacing are 60 KHz and 15 KHz respectively, or the first sub-carrier spacing and the second sub-carrier spacing are 60 KHz and 30 KHz respectively (Chung discloses in combination between ¶0080 and ¶0097 that in an aspect of a subcarrier spacing, when an OFDM-based frame, which is the same as in the LTE system, is applied, a much larger value than an existing 15 KHz may be set as the subcarrier spacing for frequency band that is relatively large (See ¶0097), which means that for larger frequency band the subcarrier spacing is larger than 15khz (technology standard). For explanation purpose Let assume that Δf=15khz in Chung. Therefore, Based on teaching of Chung where the subcarrier spacing is Δf=15hz and for larger frequency band the subcarrier spacing is larger than Δf=15khz. If Δf=15khz is used by the cited reference kim-1 as 1st sub-carrier spacing then 2nd sub-carrier spacing=2*Δf=2*15khz=30khz or 2nd sub-carrier spacing=4*Δf=4*15khz=60khz).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Chung to choose subcarrier spacing Δf=15hz because in the Long Term Evolution (LTE) structure, LTE channel spacing (i.e subcarrier spacing) is fixed at 15 kHz and 
LTE subcarriers are spaced 15 kHz apart from each other, to maintain orthogonality and avoid interference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner 
can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane 
Mesfine can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462